Citation Nr: 1207169	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984 and from July 1985 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A Travel Board hearing was held in July 2009.  A transcript of the hearing has been associated with the claim file.  The Veterans Law Judge who conducted the hearing has since retired.  The Veteran was informed of the same in a letter of December 2011 and was given the opportunity to have another hearing.  In January 2012, the Veteran replied he did not want to appear at another hearing.  

In October 2009, the Board remanded the claim for further development. 

In a rating decision of March 2011 the RO granted service connection for degenerative joint disease of the left hip.  Therefore, that issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right leg disorder.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.  

The Veteran was afforded a VA examination in September 2010.  At the time, he was diagnosed with obturator nerve compression possibly due to lower back disorder.  The examiner opined that the source of the compression of the obturator nerve was not obvious.  Still, the examiner opined that the manner in which the Veteran described the disorder was more consistent with a compression of the nerve root proximally to the spinal cord.  As such, it was opined that it was far less likely that this disorder was related to the degenerative joint disease shown on x-ray.  The examiner reasoned that nerve compression is very difficult to localize without an electromyography/nerve conduction velocity testing.  Notably, electromyography and nerve conduction velocity testing appears to be absent in this case.  The examiner further stated that the Veteran was then being evaluated for a lower back problems which, given the history of jumping from a helicopter in-service, made it possible that there was an injury to the back which might explain his right leg disorder and this was more likely than not the cause of his right leg disorder.

The opinion rendered by the VA examiner is speculative.  He clearly stated that the compression of the nerve was difficult to localize without electromyography/nerve conduction velocity testing which has not been done in this case.  Then he went on to speculate that the Veteran currently has a back injury which is due to service which in turn would be the likely cause of his right leg disorder.  

In a March 2011 rating decision VA granted service connection for a left hip disability based on the finding of an injury to the hip from jumping from a helicopter while in service.  The Veteran is also service connected for sacroiliac dysfunction with degenerative changes.  

Given the foregoing a new VA examination and opinion are needed prior to deciding the claim.  Indeed, the examiner stated that the nerve compression was difficult to localize without electromyography/nerve conduction velocity testing.  As such it is evident that he was speculating about the location of any nerve compression.  Furthermore, an injury to the lower back has not been confirmed and thus examiner's opinion that the nerve compression was due to a low back injury appears on its face to be speculative.  Therefore, a new opinion is needed.

Finally, the Veteran is service connected for sacroiliac dysfunction and right and left hip disabilities.  Hence, any opinion must address whether nerve compression is due to either of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA neurological examination to determine the nature and etiology of any diagnosed right obturator nerve compression.  All indicated tests and studies necessary to provide a diagnosis and opinion should be conducted with the Veteran's written consent.  The examiner should specifically state the location of any obturator nerve compression and opine whether it is at least as likely as not that right leg obturator nerve compression is due to any incident in service to include jumping from helicopters.  The examiner must opine whether it is at least as likely as not that nerve compression is caused or permanently aggravated by sacroiliac dysfunction and/or a left hip disability.  The claim files must be made available to the examiner.  A complete rationale for any opinion rendered must be provided.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  The AMC/RO must then review any examination report received to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


